Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for fabricating and curing a large composite part, classified in B29C 70/30.
II. Claims 11-20, drawn to a method of making a large composite part, classified in B29C 65/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus could be used in a materially different process wherein one cut the composite material disposed on the mandrel sections before the curing operation while they remained on the tool. Additionally, the tool could be disassembled to remove the cured parts from .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a recognized examination burden associated with maintaining both the method and apparatus in the same application as the material worked upon in the apparatus is of no patentable weight. It should be readily apparent that the search for the method would require searching inclusive of manufacture of fuselage assemblies while the search of the apparatus would not include the same.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gerhard Shipley on 3-5-21 a provisional election was made with traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 3, the language “the large composite structure” appears which lacks proper antecedent basis since no such “structure” has been previously defined. It is suggested that the word “structure” on line 3 of claim 11 be changed to --part--.
In claim 20, line 3, the language “the large composite structure” appears which lacks proper antecedent basis since no such “structure” has been previously defined. It is suggested that the word “structure” on line 3 of claim 11 be changed to --fuselage--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 4401495) in view of either one of Senibi et al (US 2013/0220521) or Sana et al (US 2013/0117983).
McKinney taught that it was known at the time the invention was made to fabricate an aircraft fuselage which included the steps of providing a mandrel formed of various mandrel segments, applying resin impregnated synthetic fibers to the plurality of segments which make up the mandrel to form a composite material on the mandrel wherein one applied the material via filament winding for example (noting that filament winding is an automated placement of fiber on the mandrel and one skilled in the art in the broadest sense might consider the same an “automated fiber placement machine” given that the angle of filament application was controlled with the device). The resin impregnated material on the mandrel was subsequently cured to form a large composite part on the tool. The reference additionally taught that one skilled in the art would have severed the large composite part on the tool into a plurality of trimmed part segments and removed the same from the tool without disassembly of the mandrel. The plurality of trimmed parts were then reassembled together to reassemble the part off the tool to form an aircraft fuselage. The applicant is more specifically referred to column 4, lines 24-33, column 7, lines 7-41. The reference never expressly states that the filaments placed on the mandrel were applied by a fiber placement machine and additionally there is no indication that the mandrel segments were removably attached to a substructure in the arrangement of the mandrel. 
Senibi et al taught that it was known at the time the invention was made to form a fuselage of an aircraft on a mandrel which was formed from a plurality of segments which were assembled to a substructure. Additionally Senibi et al suggested that composite material would have been applied to the mandrel in the formation of the fuselage via a fiber placement machine. Applicant is more specifically referred to Senibi et al at paragraphs [0017]-[0023] noting that the reference suggested the advantages of fiber placement devices as well as the use of a segmented mandrel with a plurality of segments assembled to a substructure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a mandrel formed from a plurality of assembled segments which are assembled to a substructure as suggested was useful for fuselage assembly by Senibi et al as well as the use of fiber placement apparatus for applying the composite material to such a mandrel for a fuselage as expressed by Senibi et al in the process of making the composite fuselage assembly as taught by McKinney.
With regard to claim 13, the references suggest that the composite part being manufactured was a fuselage for an airplane and one would have expected that the same was of a conventional length of at least 5 meters. Regarding claim 15, the reference to McKinney taught that one or more structure features would have been provided in the mandrel segments so that the corresponding structure component was capable of being formed in the large composite part, see Figure 9, stringer 96, column 6, line 62-column 7, line 6. The reference taught that one would have disposed caul plates over the composite material disposed on the segmented mandrel prior to curing the composite, see cauls 124, 126. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 10 further taken with Tucci (US 4512836).
The references as set forth above taught that the material was severed from the mandrel with a cutting device and the cut segments then reassembled into the final product. The reference taught that the cutting took place while the cured material was on the mandrel, but failed to teach that the mandrel included a groove where the cutting was to take place so that the cutter was able to traverse the material along the groove to cut the composite material into pieces from the mandrel. Tucci taught that a mandrel carrying filament wound resin impregnated filaments would have been cut to form individual pieces of composite wherein the mandrel onto which one applied the composite material was provided with grooves 14, 18, along which a knife or other suitable means is used to cut the composite material to remove the same from the mandrel, see column 2, lines 39-46, column 3, lines 27-31. As it would have facilitated cutting and removal of composite material on a mandrel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a groove on the mandrel segments in the process as set forth above in paragraph 10 in order to facilitate cutting of the composite material from the mandrel as expressed by Tucci.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 10 further taken with Allen (US 4171999).
The references as set forth above in paragraph 10 taught that those skilled in the art would have provided a mandrel for forming the composite material thereon as well as for curing the same and disassembly of the composite so formed via cutting to remove panels of material which were then reassembled together. The references failed to express that those skilled in the art would have provided the mandrel with a feature which facilitated joining the plurality of segments upon reassembly. Allen taught that one skilled in the art would have formed a large composite tank by winding composite material on a mandrel, curing the material, cutting the cured composite into segments, and reassembled the cut portions together to form a tank, see column 6, line 65-column 7, line 47. The reference to Allen taught that the mandrel was provided with a bell shape so that a ridge was capable of being formed in the panel to facilitate connection of the panel pieces to make the tank after separation from the mandrel and during reassembly, see pocket 26 formed in the panel. As it would have facilitated formation of the finished assembly when it was time to reassemble the cured composite panels cut from the mandrel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the processing of Allen where the mandrel was provided with a feature so that the cured composite panels formed on the same were more easily reassembled and joined together in the process of making a composite fuselage as set forth above in paragraph 10. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 10 further taken with Legrand et al (US 2014/0377491) and Meyer et al (US 2010/0088896).
Regarding claim 18, it should be noted that the reference to Senibi et al taught that the composite bearing mandrel was cured in an autoclave and use of the same in the operation of making a fuselage component would have been obvious to one of ordinary skill in the art, see paragraph [0045]. The combination failed to teach that those skilled in the art would have employed a cutting disc for cutting the cured composite material from the mandrel and additionally failed to express that the reassembly would have employed a fastener gun to assemble the panels together. 
Legrand taught that it was known to employ a disc cutter to sever a cured composite material on a mandrel to form composite components from the cured material, see paragraph [0164]. Clearly severing a composite material with a rotary disc would have been a known and suitable means for performing the cutting of the composite material. Additionally, joining two portions of a cut composite material to form a fuselage was known to have transpired with the use of fasteners which are used to splice the two ends of composite back together as expressed by Meyer et al, see Figure 8, paragraph [0068]. While the reference to Meyer did not expressly recite that the fasteners were applied with a fastener gun, it would have been well understood by the ordinary artisan that the fasteners would have been inserted with a fastener gun (a rivet gun) and such is taken as a conventional and well known means in the industry for application of fasteners therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a fastener gun to apply fasteners to join composite panels in the manufacture of a composite fuselage as expressed by Meyer et al wherein the cutting of the composite material from the mandrel was performed with a rotary cutting disk as expressed was known by Legrand in the process of making a composite fuselage in accordance with the techniques established above in paragraph 10.
Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught or suggested that one skilled in the art would have incorporated a cutting step which included cutting the uncured material, curing the composite material and then cutting the cured composite material as claimed in claim 12 for making a composite fuselage. None of the prior art taught the use of a mandrel segment having a coefficient of thermal expansion less than that of the substructure of the mandrel where the segments were fixed at one attachment to the substructure but were movably attached to the substructure at another location as claimed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught or suggested that one skilled in the art would have incorporated a cutting step which included cutting the uncured material, curing the composite material and then cutting the cured composite material as claimed in claim 20 for making a composite fuselage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iagulli et al (US 2006/0108058) taught the use of an autoclave in the curing of composite material on a mandrel in the formation of a fuselage component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746